DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This action is in reply to Applicant’s Amendments and Remarks filed on 03/29/2021.
Claims 1, 5-8, 10 and 14-17 are pending.
Claims 2-4, 9, 11-13 and 18 have been cancelled.

Response to Arguments
Applicant’s arguments presented on 03/29/2021 with respect to claim 1 has been considered but they are not persuasive.
The Applicant presented argument that the method for determining DM-RS antenna ports of UE and other UEs in KIM is different from the method for determining RE positions occupied by the DMRSs corresponding to the interference data stream of the first UE, and the DM-RS antenna port are not equal to the DMRSs, and that KIM fails to disclose all features in amended claim 1. (REMARKS, Page 8 of 10), because the steps 405-460 in FIG, 4 of KIM is used to illustrate a method for a UE to determine DM-RS antenna ports allocated to the UE and other UEs scheduled in a same frequency/time resource based on a DM-RS antenna port allocation index transmitted by an eNB, rather than determining RE positions occupied by DMRSs corresponding to the transmission data streams of UE; and nowhere does KIM discloses or suggests in 

The Examiner respectfully disagrees.
The Examiner presents that claim 1 does not disclose the type of content of ‘indication information‘. Therefore, under broadest reasonable interpretation, the Examiner understands that the ‘indication information’ providing information from which corresponding DMRS ports with mapped REs and corresponding number of transmission data streams of co-scheduled UE can be determined, as required by Claim 1 limitation “indication information of a number of Resource Elements (REs) occupied by DMRSs corresponding to transmission data streams of all UEs scheduled in at least one scheduling resource”. Subsequently, since the correspondence of DMRS ports with mapped REs and transmission data streams of all UEs co-scheduled are known, then “determining, by the first UE, RE positions occupied by DMRSs corresponding to the interference data stream according to obtained indication information” is also disclosed. 
KIM discloses (Fig. 1, Para [0014]) FIG. 1 illustrates DM-RS patterns designed for use in an LTE-A system. KIM (Para [0015-0017]) describes the respective REs (in LTE-A) mapping for DMPS ports 2, 4 and 8 with corresponding Ranks giving a possible number of transmission layer or transmission data streams. KIM (Fig. 2, Para [0055-0067]) carried on a PDCCH (in at least one scheduling resource), reference number 230 as a DM-RS resource indicator, control information 210 and with control information 210 interpretation of System Characteristics 1 in Table 1. e.g. Table 1 reference number index 3 with only Transport Block 1 Enabled (in PDCCH) provides information that the addressed UE is allocated with DMRS port 1 for 1 layer transmission data stream, and there are 3 other 1 layer transmission data streams from other UEs using DMRS port 0 and DMRS port 1 (that is the addressed UE and another UE are scheduled corresponding to same DMRS resource, total number of 4 transmission data streams are scheduled by one scheduling PDCCH resource).
Therefore, control information in PDCCH provides the indication information, providing the DMRS ports allocation having a predetermined mapping REs by LTE-A standard and corresponding transmission data streams of all UEs co-scheduled by the PDCCH, teaches the indication of a number of Resource Elements (REs) occupied by DMRSs corresponding to transmission data streams of all UEs scheduled.
Accordingly, KIM disclosing ((Fig. 4, step 455, Para [0088]: When the UE-specific signal is transmitted in the MU-MIMO transmission, in step 455, the UE detects the signal transmitted through the DM-RS antenna ports allocated to the other UEs and uses this information for improving its own signal reception performance, measures signal strengths of DM-RSs transmitted to the other UEs (determining RE positions occupied by DMRSs corresponding to the interference data stream according to obtained indication information, See Para [0015-0017]) the respective REs (in LTE-A) mapping for DMRS ports 2, 4 and 8) and use the measurement in the MMSE receiver. See also prior steps of step 455 in Fig. 4, and Fig. 2, Para [0055-0056, 0058-0067]. e.g. Table 1 disclosing reference number index 3 with only Transport Block 1 Enabled (in PDCCH) provides information that the addressed UE is allocated with DMRS port 1 for 1 layer transmission data stream, and there are 3 other 1 layer transmission data streams from other UEs using DMRS port 0 and DMRS port 1 (that is the addressed UE and another UE with interfering data stream are scheduled corresponding to same DMRS resource), teaches “determining, by the first UE, RE positions occupied by DMRSs corresponding to the interference data stream according to obtained indication information”.
Please see Section 6, describing teaching in KIM for remaining Claim 1 limitations.
Therefore, KIM teaches all elements of amended claim 1, and accordingly amended claim 1 is rejected.
Amended independent claims 7, 10 and 16 with similar features as in amended claim 1 are also rejected for the same reason set forth for amended claim 1.
Dependent claims 5-6, 8 and 14-15 and 17  being depended on claims 1, 7, 10 and 16 are also rejected for the same reason as above.

NOTICE for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 7-8, 10, 13-14 and 16-17 are rejected under 35 U.S.C. 102 (a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kim et al. (US20110194536, of IDS, hereinafter ‘KIM’).
Regarding claim 1, KIM teaches a method for indicating a Demodulation Reference Signal (DMRS) (Fig. 4, Para [0078]: Method for a UE to determine DM-RS antenna ports allocated to the UE and other UEs scheduled in a same frequency/time resource based on a DM-RS antenna port allocation index transmitted by an eNB), the method comprising:
obtaining, by a first UE, indication information of a number of Resource Elements (REs) occupied by DMRSs corresponding to transmission data streams of all UEs scheduled in at least one scheduling resource (Fig. 1, Para [0014]: FIG. 1 illustrates DM-RS patterns designed for use in an LTE-A system. (Para [0015-0017]) describes the respective REs (in LTE-A) mapping for DMPS ports 2, 4 and 8 with corresponding Ranks giving a possible number of transmission layer or transmission data streams. (Fig. 2, Para [0055-0067]) carried on a PDCCH (in at least one scheduling resource), reference number 230 as a DM-RS resource indicator, control information 210 and with control information 210 interpretation of System Characteristics 1 in Table 1. e.g. Table 1 reference number index 3 with only Transport Block 1 Enabled (in PDCCH) provides information that the addressed UE is allocated with DMRS port 1 for 1 layer transmission data stream, and there are 3 other 1 layer transmission data streams from other UEs using DMRS port 0 and DMRS port 1 (that is the addressed UE and another UE are scheduled corresponding to same DMRS resource, total number of 4 transmission data streams are scheduled by one scheduling PDCCH resource).
Therefore, control information in PDCCH provides the indication information, providing the DMRS ports allocation having a predetermined mapping REs by LTE-A standard, teaches the indication of a number of Resource Elements (REs) occupied by DMRSs corresponding to transmission data streams of all UEs scheduled.
(Fig. 4, Para [0078-0087]) UE to determine DM-RS antenna ports allocated to the UE and other UEs scheduled in a same frequency/time resource based on a DM-RS antenna port allocation index transmitted by an eNB, decoding PDCCH to get DCI with control information, and using Table 1. [0087] In step 450, the UE determines whether other UEs are co-scheduled on a same time/frequency resource along with the UE. Whether the signal is received in the SU-MIMO transmission or the MU-MIMO transmission  (obtaining indication information a number of transmission data streams of all UEs scheduled) can be determined based on the information about the other UEs and the DM-RS antenna port allocated to the other UEs that are checked along with the DM-RS antenna port allocation information (indication information of a number of Resource Elements (REs) occupied by DMRSs corresponding to transmission data streams of all UEs) in steps 425, 430, and 435); and
determining, by the first UE, RE positions occupied by DMRSs corresponding to the interference data stream according to obtained indication information (Fig. 4, step 455, Para [0088]: When the UE-specific signal is transmitted in the MU-MIMO transmission, in step 455, the UE detects the signal transmitted through the DM-RS antenna ports allocated to the other UEs and uses this information for improving its own signal reception performance, measures signal strengths of DM-RSs transmitted to the other UEs (determining RE positions occupied by DMRSs corresponding to the interference data stream according to obtained indication information, See Para [0015-0017]) the respective REs (in LTE-A) mapping for DMRS ports 2, 4 and 8) and use the measurement in the MMSE receiver. See also prior steps of step 455 in Fig. 4, and Fig. 2, Para [0055-0056, 0058-0067]. e.g. Table 1 disclosing reference number index 3 with only Transport Block 1 Enabled (in PDCCH) provides information that the addressed UE is allocated with DMRS port 1 for 1 layer transmission data stream, and there are 3 other 1 layer transmission data streams from other UEs using DMRS port 0 and DMRS port 1 (that is the addressed UE and another UE with interfering data stream are scheduled corresponding to same DMRS resource);
wherein determining, by the first UE, the RE positions occupied by the DMRSs corresponding to the interference data stream according to the obtained indication information comprises:
determining, by the first UE, RE positions occupied by the DMRSs corresponding to the transmission data streams of all the UEs scheduled in the scheduling resource according to the obtained indication information of the number of REs occupied by the DMRSs corresponding to the transmission data streams of all the first UE scheduled in the at least one scheduling resource (Fig. 2, Para [0055-0056, 0058-0067]. e.g. Table 1 disclosing reference number index 3 with only Transport Block 1 Enabled (in PDCCH) provides information that the addressed UE is allocated with DMRS port 1 for 1 layer transmission data stream, and there are 3 other 1 layer transmission data streams from other UEs using DMRS port 0 and DMRS port 1 (that is the addressed UE and another UE with interfering data stream are scheduled corresponding to same DMRS resource. (Para [0087]) In step 450, the UE determines whether other UEs are co-scheduled on a same time/frequency resource along with the UE,  whether the signal received is SU-MIMO or MU-MIMO transmission  (obtaining indication information a number of transmission data streams of all UEs) can be determined based on the information about the other UEs and the DM-RS antenna port allocated to the other UEs that are checked along with the DM-RS antenna port allocation information (a set of DMRS configurations) in steps 425, 430, and 435); and
determining, by the first UE, the RE positions occupied by the DMRSs corresponding to the interference data stream of the first UE in the scheduling resource according to the RE positions occupied by the DMRSs corresponding to the transmission data streams of all the first UE scheduled in the scheduling resource, wherein the determined RE positions occupied by the DMRSs corresponding to the interference data stream are located among the RE positions occupied by the DMRSs corresponding to the transmission data streams of ail the scheduled UEs (Fig. 2, Para [0055-0056, 0058-0067]. e.g. Table 1 disclosing reference number index 3 with only Transport Block 1 Enabled (in PDCCH) provides information that the addressed UE is allocated with DMRS port 1 for 1 layer transmission data stream, and there are 3 other 1 layer transmission data streams from other UEs using DMRS port 0 and DMRS port 1 (that is the addressed UE and another UE with interfering data stream are scheduled corresponding to same DMRS resource for DMRS Port 1). See also Fig. 1, Para [0014-0015] REs mapping for DMRS ports and Fig. 4 Step 455, Para [0087-0088] [0087] In step 450, the UE determines whether other UEs are co-scheduled on a same time/frequency resource along with the UE. When the UE-specific signal is transmitted in the MU-MIMO transmission, in step 455, the UE detects the signal transmitted through the DM-RS antenna ports allocated to the other UEs and uses this information for improving its own signal reception performance).

Regarding claim 5, KIM teaches wherein the indication information is transmitted via the following signaling: Downlink Control Information (DCI) or Radio Resource Control (RRC) signaling (Fig. 4, Para [0080]: when the downlink scheduling PDCCH specific to the UE is received, the UE checks the Downlink Control Information (DCI) in the PDCCH in step 415).

Regarding claim 7, KIM teaches a method for indicating a Demodulation Reference Signal (DMRS) (Fig. 3, Para [0071]: a method for an eNB to notify a UE of DM-RS antenna ports allocated to the UE and other UEs scheduled in a same frequency/time resource), the method comprising:
transmitting, by a base station (Para [0071: eNB]), indication information of a number of REs occupied by DMRSs corresponding to transmission data streams of all UEs scheduled in at least one scheduling resource to a first UE (Fig. 1, Para [0014]: FIG. 1 illustrates DM-RS patterns designed for use in an LTE-A system. (Para [0015-0017]) describes the respective REs (in LTE-A) mapping for DMPS ports 2, 4 and 8 with corresponding Ranks giving a possible number of transmission layer or transmission data streams. (Fig. 2, Para [0055-0067]) carried on a PDCCH (in at least one scheduling resource), reference number 230 as a DM-RS resource indicator, control information 210 and with control information 210 interpretation of System Characteristics 1 in Table 1. e.g. Table 1 reference number index 3 with only Transport Block 1 Enabled (in PDCCH) provides information that the addressed UE is allocated with DMRS port 1 for 1 layer transmission data stream, and there are 3 other 1 layer transmission data streams from other UEs using DMRS port 0 and DMRS port 1 (that is the addressed UE and another UE are scheduled corresponding to same DMRS resource, total number of 4 transmission data streams are scheduled by one scheduling PDCCH resource).
Therefore, control information in PDCCH provides the indication information, providing the DMRS ports allocation having a predetermined mapping REs by LTE-A standard, teaches the indication of a number of Resource Elements (REs) occupied by DMRSs corresponding to transmission data streams of all UEs scheduled.
 (Fig. 3, step 390, Para [0077]) all the co-scheduled UEs are assigned the DM-RS antenna port allocations indices, the eNB transmits the DM-RS antenna port allocation indices to corresponding co-scheduled UEs on a PDCCH in step 390. (Fig. 4, steps 415, 450, (Fig. 4, Para [0078-0087]) UE to determine DM-RS antenna ports allocated to the UE and other UEs scheduled in a same frequency/time resource based on a DM-RS antenna port allocation index transmitted by an eNB, decoding PDCCH to get DCI with  control information, and using Table 1. [0087]In step 450, the UE determines whether other UEs are co-scheduled on a same time/frequency resource along with the UE. Whether the signal is received in the SU-MIMO transmission or the MU-MIMO transmission (obtaining indication information of a number of transmission data streams of all UEs) can be determined based on the information about the other UEs and the DM-RS antenna port allocated to the other UEs that are checked along with the DM-RS antenna port allocation information in steps 425, 430, and 435. See also Fig. 2, Para [0055, 0056, 0058-0067] System Characteristics 1, Table 1),
wherein the first UE is any one of all scheduled UEs (Para [0072]: sets a number of co-scheduled UEs to N, Table 1: UE and other UEs), and the indication information is used by the first UE to determine RE positions occupied by DMRSs corresponding to the interference data stream of all the UEs scheduled in the scheduling resource (Fig. 2, Para [0055-0056, 0058-0067] e.g. Table 1 disclosing reference number index 3 with only Transport Block 1 Enabled (in PDCCH) provides information that the addressed UE is allocated with DMRS port 1 for 1 layer transmission data stream, and there are 3 other 1 layer transmission data streams from other UEs using DMRS port 0 and DMRS port 1 (that is the addressed UE and another UE with interfering data stream are scheduled corresponding to same DMRS resource (Fig. 4, step 455, Para [0088]) When the UE-specific signal is transmitted in the MU-MIMO transmission, in step 455, the UE detects the signal transmitted through the DM-RS antenna ports allocated to the other UEs and uses this information for improving its own signal reception performance, measures signal strengths of DM-RSs transmitted to the other UEs (determining RE positions occupied by DMRSs corresponding to the interference data stream according to obtained indication information) and use the measurement in the MMSE receiver. See also prior steps of step 455 in Fig. 4), and to determine the RE positions occupied by the DMRSs corresponding to the interference data stream of the first UE in the scheduling resource according to the RE positions occupied by the DMRSs corresponding to the transmission data streams of all the UEs scheduled in the scheduling resource (Fig. 2, Para [0055-0056, 0058-0067]. e.g. Table 1 disclosing reference number index 3 with only Transport Block 1 Enabled (in PDCCH) provides information that the addressed UE is allocated with DMRS port 1 for 1 layer transmission data stream, and there are 3 other 1 layer transmission data streams from other UEs using DMRS port 0 and DMRS port 1 (that is the addressed UE and another UE with interfering data stream are scheduled corresponding to same DMRS resource. (Para [0087]) In step 450, the UE determines whether other UEs are co-scheduled on a same time/frequency resource along with the UE,  whether the signal received is SU-MIMO or MU-MIMO transmission  (indication information a number of transmission data streams of all UEs) can be determined based on the information about the other UEs and the DM-RS antenna port allocated to the other UEs that are checked along with the DM-RS antenna port allocation information (a set of DMRS configurations in steps 425, 430, and 435). (Fig. 4, step 455, Para [0088]) When the UE-specific signal is transmitted in the MU-MIMO transmission, in step 455, the UE detects the signal transmitted through the DM-RS antenna ports allocated to the other UEs and uses this information for improving its own signal reception performance, measures signal strengths of DM-RSs transmitted to the other UEs);
wherein the determined RE positions occupied by the DMRSs corresponding to the interference data stream are located among the RE positions occupied by the DMRSs corresponding to the transmission data streams of all the scheduled UEs (Fig. 2, Para [0055-0056, 0058-0067]. e.g. Table 1 disclosing reference number index 3 with only Transport Block 1 Enabled (in PDCCH) provides information that the addressed UE is allocated with DMRS port 1 for 1 layer transmission data stream, and there are 3 other 1 layer transmission data streams from other UEs using DMRS port 0 and DMRS port 1 (that is the addressed UE and another UE with interfering data stream are scheduled corresponding to same DMRS resource for DMRS Port 1). See also Fig. 1, Para [0014-0015] REs mapping for DMRS ports and Fig. 4 Step 455, Para [0087-0088] In step 450, the UE determines whether other UEs are co-scheduled on a same time/frequency resource along with the UE. When the UE-specific signal is transmitted in the MU-MIMO transmission, in step 455, the UE detects the signal transmitted through the DM-RS antenna ports allocated to the other UEs and uses this information for improving its own signal reception performance).


Regarding claim 8, KIM teaches wherein the base station transmits DCI or RRC signaling to the first UE (Fig. 4, Para [0080]: when the downlink scheduling PDCCH specific to the UE is received, the UE checks the Downlink Control Information (DCI) in the PDCCH in step 415), wherein the DCI or RRC signaling indicates to the first UE the number of REs occupied by the DMRSs corresponding to the transmission data streams of all the UEs scheduled in the at least one scheduling resource (Fig. 2, Para [0055-0056, 0058-0067]. e.g. Table 1 disclosing reference number index 3 with only Transport Block 1 Enabled (in PDCCH) provides information that the addressed UE is allocated with DMRS port 1 for 1 layer transmission data stream, and there are 3 other 1 layer transmission data streams from other UEs using DMRS port 0 and DMRS port 1. (Para [0087]) In step 450, the UE determines whether other UEs are co-scheduled on a same time/frequency resource along with the UE,  whether the signal received is SU-MIMO or MU-MIMO transmission  (obtaining indication information a number of transmission data streams of all UEs) can be determined based on the information about the other UEs and the DM-RS antenna port allocated to the other UEs that are checked along with the DM-RS antenna port allocation information (a set of DMRS configurations) in steps 425, 430, and 435, and Table 1. [0088] in step 455, the UE detects the signal transmitted through the DM-RS antenna ports allocated to the other UEs and uses this information for improving its own signal reception performance).

Regarding claim 10, KIM teaches a UE (Fig. 4. Para [0006, 0076]: LTE mobile station (i.e., User Equipment (UE))), comprising:
a first processor and a first memory (Para [0006]: LTE mobile station (i.e., User Equipment (UE)), wherein:
the first memory is configured to store a program, and the first processor is configured to read and execute the program in the first memory (Para [0006, 0076]: LTE mobile station (i.e., User Equipment (UE)) to:
obtain indication information of a number of Resource Elements (REs) occupied by DMRSs corresponding to transmission data streams of all UEs scheduled in at least one scheduling resource (Fig. 1, Para [0014]: FIG. 1 illustrates DM-RS patterns designed for use in an LTE-A system. (Para [0015-0017]) describes the respective REs (in LTE-A) mapping for DMPS ports 2, 4 and 8 with corresponding Ranks giving a possible number of transmission layer or transmission data streams. (Fig. 2, Para [0055-0067]) carried on a PDCCH (in at least one scheduling resource), reference number 230 as a DM-RS resource indicator, control information 210 and with control information 210 interpretation of System Characteristics 1 in Table 1. e.g. Table 1 reference number index 3 with only Transport Block 1 Enabled (in PDCCH) provides information that the addressed UE is allocated with DMRS port 1 for 1 layer transmission data stream, and there are 3 other 1 layer transmission data streams from other UEs using DMRS port 0 and DMRS port 1 (that is the addressed UE and another UE are scheduled corresponding to same DMRS resource, total number of 4 transmission data streams are scheduled by one scheduling PDCCH resource).
Therefore, control information in PDCCH provides the indication information, providing the DMRS ports allocation having a predetermined mapping REs by LTE-A standard, teaches the indication of a number of Resource Elements (REs) occupied by DMRSs corresponding to transmission data streams of all UEs scheduled.
(Fig. 4, Para [0078-0087]) UE to determine DM-RS antenna ports allocated to the UE and other UEs scheduled in a same frequency/time resource based on a DM-RS antenna port allocation index transmitted by an eNB, decoding PDCCH to get DCI with  control information, and using Table 1. [0087] In step 450, the UE determines whether other UEs are co-scheduled on a same time/frequency resource along with the UE. Whether the signal is received in the SU-MIMO transmission or the MU-MIMO transmission  (obtaining indication information a number of transmission data streams of all UEs scheduled) can be determined based on the information about the other UEs and the DM-RS antenna port allocated to the other UEs that are checked along with the DM-RS antenna port allocation information (indication information of a number of Resource Elements (REs) occupied by DMRSs corresponding to transmission data streams of all UEs) in steps 425, 430, and 435); and
determine RE positions occupied by DMRSs corresponding to the interference data stream according to obtained indication information (Fig. 4, step 455, Para [0088]: When the UE-specific signal is transmitted in the MU-MIMO transmission, in step 455, the UE detects the signal transmitted through the DM-RS antenna ports allocated to the other UEs and uses this information for improving its own signal reception performance, measures signal strengths of DM-RSs transmitted to the other UEs (determining RE positions occupied by DMRSs corresponding to the interference data stream according to obtained indication information, See Para [0015-0017]) the respective REs (in LTE-A) mapping for DMRS ports 2, 4 and 8) and use the measurement in the MMSE receiver. See also prior steps of step 455 in Fig. 4, and Fig. 2, Para [0055-0056, 0058-0067]. e.g. Table 1 disclosing reference number index 3 with only Transport Block 1 Enabled (in PDCCH) provides information that the addressed UE is allocated with DMRS port 1 for 1 layer transmission data stream, and there are 3 other 1 layer transmission data streams from other UEs using DMRS port 0 and DMRS port 1 (that is the addressed UE and another UE with interfering data stream are scheduled corresponding to same DMRS resource);
wherein the first processor (Para [0006]: LTE mobile station (i.e., User Equipment (UE)) is configured:
to determine RE positions occupied by the DMRSs corresponding to the transmission data streams of all the UEs scheduled in the scheduling resource according to the obtained indication information of the number of REs occupied by the DMRSs corresponding to the transmission data streams of all the UEs scheduled in the at least one scheduling resource (Fig. 2, Para [0055-0056, 0058-0067]. e.g. Table 1 disclosing reference number index 3 with only Transport Block 1 Enabled (in PDCCH) provides information that the addressed UE is allocated with DMRS port 1 for 1 layer transmission data stream, and there are 3 other 1 layer transmission data streams from other UEs using DMRS port 0 and DMRS port 1 (that is the addressed UE and another UE with interfering data stream are scheduled corresponding to same DMRS resource. (Para [0087]) In step 450, the UE determines whether other UEs are co-scheduled on a same time/frequency resource along with the UE,  whether the signal received is SU-MIMO or MU-MIMO transmission  (obtaining indication information a number of transmission data streams of all UEs) can be determined based on the information about the other UEs and the DM-RS antenna port allocated to the other UEs that are checked along with the DM-RS antenna port allocation information (a set of DMRS configurations) in steps 425, 430, and 43); and
to determine the RE positions occupied by the DMRSs corresponding to the interference data stream of the UE in the scheduling resource according to the RE positions occupied by the DMRSs corresponding to the transmission data streams of all the UEs scheduled in the scheduling resource, wherein the determined RE positions occupied by the DMRSs corresponding to the interference data stream are located among the RE positions occupied by the DMRSs corresponding to the transmission data streams of all the scheduled UEs (Fig. 2, Para [0055-0056, 0058-0067]. e.g. Table 1 disclosing reference number index 3 with only Transport Block 1 Enabled (in PDCCH) provides information that the addressed UE is allocated with DMRS port 1 for 1 layer transmission data stream, and there are 3 other 1 layer transmission data streams from other UEs using DMRS port 0 and DMRS port 1 (that is the addressed UE and another UE with interfering data stream are scheduled corresponding to same DMRS resource for DMRS Port 1). See also Fig. 1, Para [0014-0015] REs mapping for DMRS ports and Fig. 4 Step 455, Para [0087-0088] [0087] In step 450, the UE determines whether other UEs are co-scheduled on a same time/frequency resource along with the UE. When the UE-specific signal is transmitted in the MU-MIMO transmission, in step 455, the UE detects the signal transmitted through the DM-RS antenna ports allocated to the other UEs and uses this information for improving its own signal reception performance).


Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth for claim 5.

Regarding claim 16, KIM teaches a base station (Fig. 4. Para [0006, 0071]: LTE base station (i.e., evolved Node B (eNB))), comprising:
a second processor and a second memory (Para [0006, 0071]: LTE base station (i.e., evolved Node B (eNB))), wherein:
the second memory is configured to store a program, and the second processor is configured to read and execute the program in the second memory (Para [0006, 0071]: LTE base station (i.e., evolved Node B (eNB))) to:
transmit indication information of a number of REs occupied by DMRSs corresponding to transmission data streams of all UEs scheduled in at least one scheduling resource to a first UE (Fig. 1, Para [0014]: FIG. 1 illustrates DM-RS patterns designed for use in an LTE-A system. (Para [0015-0017]) describes the respective REs (in LTE-A) mapping for DMPS ports 2, 4 and 8 with corresponding Ranks giving a possible number of transmission layer or transmission data streams. (Fig. 2, Para [0055-0067]) carried on a PDCCH (in at least one scheduling resource), reference number 230 as a DM-RS resource indicator, control information 210 and with control information 210 interpretation of System Characteristics 1 in Table 1. e.g. Table 1 reference number index 3 with only Transport Block 1 Enabled (in PDCCH) provides information that the addressed UE is allocated with DMRS port 1 for 1 layer transmission data stream, and there are 3 other 1 layer transmission data streams from other UEs using DMRS port 0 and DMRS port 1 (that is the addressed UE and another UE are scheduled corresponding to same DMRS resource, total number of 4 transmission data streams are scheduled by one scheduling PDCCH resource).
Therefore, control information in PDCCH provides the indication information, providing the DMRS ports allocation having a predetermined mapping REs by LTE-A standard, teaches the indication of a number of Resource Elements (REs) occupied by DMRSs corresponding to transmission data streams of all UEs scheduled.
 (Fig. 3, step 390, Para [0077]) all the co-scheduled UEs are assigned the DM-RS antenna port allocations indices, the eNB transmits the DM-RS antenna port allocation indices to corresponding co-scheduled UEs on a PDCCH in step 390. (Fig. 4, steps 415, 450, (Fig. 4, Para [0078-0087]) UE to determine DM-RS antenna ports allocated to the UE and other UEs scheduled in a same frequency/time resource based on a DM-RS antenna port allocation index transmitted by an eNB, decoding PDCCH to get DCI with  control information, and using Table 1. [0087]In step 450, the UE determines whether other UEs are co-scheduled on a same time/frequency resource along with the UE. Whether the signal is received in the SU-MIMO transmission or the MU-MIMO transmission (obtaining indication information of a number of transmission data streams of all UEs) can be determined based on the information about the other UEs and the DM-RS antenna port allocated to the other UEs that are checked along with the DM-RS antenna port allocation information in steps 425, 430, and 435. See also Fig. 2, Para [0055, 0056, 0058-0067] System Characteristics 1, Table 1),
wherein the first UE is any one of all scheduled UEs (Para [0072]: sets a number of co-scheduled UEs to N, Table 1: UE and other UEs), and the indication information is used by the first UE to determine RE positions occupied by DMRSs corresponding to the interference data stream of all the UEs scheduled in the scheduling resource (Fig. 2, Para [0055-0056, 0058-0067] e.g. Table 1 disclosing reference number index 3 with only Transport Block 1 Enabled (in PDCCH) provides information that the addressed UE is allocated with DMRS port 1 for 1 layer transmission data stream, and there are 3 other 1 layer transmission data streams from other UEs using DMRS port 0 and DMRS port 1 (that is the addressed UE and another UE with interfering data stream are scheduled corresponding to same DMRS resource (Fig. 4, step 455, Para [0088]) When the UE-specific signal is transmitted in the MU-MIMO transmission, in step 455, the UE detects the signal transmitted through the DM-RS antenna ports allocated to the other UEs and uses this information for improving its own signal reception performance, measures signal strengths of DM-RSs transmitted to the other UEs (determining RE positions occupied by DMRSs corresponding to the interference data stream according to obtained indication information) and use the measurement in the MMSE receiver. See also prior steps of step 455 in Fig. 4), and to determine the RE positions occupied by the DMRSs corresponding to the interference data stream of the first UE in the scheduling resource according to the RE positions occupied by the DMRSs corresponding to the transmission data streams of all the UEs scheduled in the scheduling resource (Fig. 2, Para [0055-0056, 0058-0067]. e.g. Table 1 disclosing reference number index 3 with only Transport Block 1 Enabled (in PDCCH) provides information that the addressed UE is allocated with DMRS port 1 for 1 layer transmission data stream, and there are 3 other 1 layer transmission data streams from other UEs using DMRS port 0 and DMRS port 1 (that is the addressed UE and another UE with interfering data stream are scheduled corresponding to same DMRS resource. (Para [0087]) In step 450, the UE determines whether other UEs are co-scheduled on a same time/frequency resource along with the UE,  whether the signal received is SU-MIMO or MU-MIMO transmission  (indication information a number of transmission data streams of all UEs) can be determined based on the information about the other UEs and the DM-RS antenna port allocated to the other UEs that are checked along with the DM-RS antenna port allocation information (a set of DMRS configurations in steps 425, 430, and 435). (Fig. 4, step 455, Para [0088]) When the UE-specific signal is transmitted in the MU-MIMO transmission, in step 455, the UE detects the signal transmitted through the DM-RS antenna ports allocated to the other UEs and uses this information for improving its own signal reception performance, measures signal strengths of DM-RSs transmitted to the other UEs);
wherein the determined RE positions occupied by the DMRSs corresponding to the interference data stream are located among the RE positions occupied by the DMRSs corresponding to the transmission data streams of all the scheduled UEs (Fig. 2, Para [0055-0056, 0058-0067]. e.g. Table 1 disclosing reference number index 3 with only Transport Block 1 Enabled (in PDCCH) provides information that the addressed UE is allocated with DMRS port 1 for 1 layer transmission data stream, and there are 3 other 1 layer transmission data streams from other UEs using DMRS port 0 and DMRS port 1 (that is the addressed UE and another UE with interfering data stream are scheduled corresponding to same DMRS resource for DMRS Port 1). See also Fig. 1, Para [0014-0015] REs mapping for DMRS ports and Fig. 4 Step 455, Para [0087-0088] In step 450, the UE determines whether other UEs are co-scheduled on a same time/frequency resource along with the UE. When the UE-specific signal is transmitted in the MU-MIMO transmission, in step 455, the UE detects the signal transmitted through the DM-RS antenna ports allocated to the other UEs and uses this information for improving its own signal reception performance).

Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth for claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6 and 15 are rejected under 35 U.S.C 103 as being unpatentable over Kim et al. (US20110194536, of IDS, hereinafter ‘KIM’) in view of Guo, et al. (US20150181572, of record, hereinafter ‘GUO’).
Regarding claim 6, KIM does not explicitly disclose wherein the Downlink Control Information (DCI) is DCI in a common search space (although KIM (Fig. 4 step 405, Para [0080]) discloses that the UE checks the Downlink Control Information (DCI) in the PDCCH in step 415. The DCI includes control information on transport blocks 0 and 1, DM-RS antenna port allocation information, and other control information).
In an analogous art, GUO teaches wherein the Downlink Control Information (DCI) is DCI in a common search space (Para [0014-0015]: The base station side may sends data by utilizing a DMRS-related transmission mode to the terminal side within a sub-frame, and may performs DCI configuration using format x, wherein the DCI format x at least includes one of the following DCI formats: DCI Format 1A (common search space)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of GUO to the system of KIM in order to take the advantage of a method using dynamic DMRS sequence generation which is beneficial for dynamic space resource multiplexing and interference randomization for improving system capacity (GUO: para [0004]).

Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth for claim 6.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Liu et al. (US20200328781), describing method and apparatus for transmitting data
Oh et al. (US20170230135), describing method and apparatus for receiving downlink data through interference signal cancellation and suppression in wireless communication system

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951.  The examiner can normally be reached on 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAH M RAHMAN/Examiner, Art Unit 2413